DETAILED ACTION
Status of Claims
This is a non-final action in reply to the application filed on June 12, 2020.
Claims 1-15 are currently pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 6/12/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims were examined as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-7 falls within statutory class of a machine, claims 7-14 falls within statutory class of a process and claim 15 falls within statutory class of an article of manufacturing.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
Claims 1, 8 and 15:
a processor and a memory, wherein the memory holds: a partial-order graph showing assembly operations of the parts and an order constraint based on a partial-order relationship of the assembly operations; an operation sequence template showing an operation sequence showing a series of operations capable of being executed by the robots in the assembly operation of each of the parts and a required time of the operation sequence; part information showing ones of the parts capable of being assembled by each of the plurality of robots; and layout information of a cell in which the assembly operation is executed, and the processor is configured to: refer to the part information so as to generate a plurality of allocation plans in which the robots capable of assembling the part in each of the assembly operations shown by the partial-order graph are allocated to the assembly operation; 38for each of the plurality of the allocation plans, refer to the operation sequence template so as to allocate the operation sequence for each assembly operation shown by the allocation plan, refer to the layout information so as to calculate movement times of the robots shown by the allocation plan in the allocated operation sequence, and calculate an operation time in the allocation plan based on the movement times and the required time shown by the operation sequence template; and select an allocation plan included in the plurality of allocation plans based on the operation times. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within Mental Processes as concepts performed in the human mind, including an observation, evaluation, judgement, opinion. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The memory and processor are recited at a high level of generality, i.e., as a generic processor/memory. This generic processor/memory is no more than mere instructions to apply the exception using a generic processor/memory component. Further, processor configured to cause receiving/determining/transmitting data and a memory to store is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: memory and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a user/service subsystem is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic processor/memory type structure at ¶ 0027-0029:  FIG. 1 is a block diagram showing a configuration example of a robot cell planning device according to the present embodiment. A robot cell planning device 100 is implemented by a computer including a processor (CPU) 101, a memory 102, an auxiliary storage device 103, and a communication interface 104. The processor 101 executes a program stored in the memory 102. The memory 102 includes a ROM which is a non-volatile storage element, and a RAM which is a volatile storage element. The ROM stores an invariable program (for example, a BIOS). The RAM is a high-speed and volatile storage element such as a dynamic random access memory (DRAM), and temporarily stores a program to be executed by the processor 101 and data used when the program is executed. The auxiliary storage device 103 is a large-capacity and non-volatile storage device such as a magnetic storage device (HDD) and a flash memory (SSD), and stores a program to be executed by the processor 101 and data used when the program is executed. That is, the program is read from the auxiliary storage device 103, loaded into the memory 102 and executed by the processor 101. See also Figure 1. Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-7 and 9-14 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 2 and 9 further limit the abstract idea that the part information shows a device that is used in assembling of each of the parts and that is to be attached to the robot, the operation sequence template includes an operation sequence including attaching and/or removing the device by the robot, and defines the operation sequence corresponding to the device that is attached to the robot at a start of the series of operations, and the processor is configured to: for each of the plurality of the allocation plans, specify the device that is attached to the robot at the start of each of the assembly operations, based on the order constraint shown by the partial-order graph; and refer to the operation sequence template so as to allocate the operation sequence for each of the assembly operations based on the specified device (a more detailed abstract idea remains an abstract idea). Claims 3 and 10 further limit the abstract idea that the operation sequence template includes an operation sequence in which in an operation of continuously assembling a plurality of parts capable of being assembled using the same device, the plurality of parts are continuously assembled without removing the same device from the robot (a more detailed abstract idea remains an abstract idea). Claims 4 and 11 further limit the abstract idea that the processor is configured to, in calculating the operation time for each of the plurality of allocation plans, when a first assembly operation and a second assembly operation preceding the first assembly operation under the order constraint are to be executed in the allocation plan, calculate an operation time when an operation sequence including the second assembly operation and an operation before the first assembly operation among the series of operations included in the operation sequence including the first assembly operation are executed in parallel, and when the first assembly operation is performed after the second assembly operation is ended (a more detailed abstract idea remains an abstract idea). Claims 5 and 12 further limit the abstract idea that the processor is configured to: repeat a robot allocation processing until a root node of the partial-order graph is reached; and in the robot allocation processing, select some or all leaf nodes in the partial-order graph, generate the plurality of allocation plans for assembly operations shown by the some or all leaf nodes, and delete a leaf node shown by the selected allocation plan from the partial-order graph, so as to update the partial-order graph (a more detailed abstract idea remains an abstract idea). Claims 6 and 13 further limit the abstract idea that the memory holds geometric constraint information between each part in an assembled product in which the parts are assembled, and the processor is configured to: repeat a disassembly processing of the assembled product until all parts are disassembled; in the disassembly processing, specify parts capable of being disassembled in the assembled product based on the geometric constraint information, select a part included in the specified parts, and update the assembled product with a new assembled product obtained by disassembling the selected part; and generate the partial-order graph by determining the order constraint based on the part capable of being disassembled at each time point in the repeated disassembly processing (a more detailed abstract idea remains an abstract idea). And claims 7 and 14 further limit the abstract idea that the memory holds the layout information of a plurality of cells, and the processor is configured to: calculate the operation time for the layout information of each of the plurality of cells; and select a combination of a layout included in layouts of the plurality of cells and an allocation plan included in the plurality of allocation plans based on the operation times (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within the Mental Processes as concepts performed in the human mind, including an observation, evaluation, judgement, opinion. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., (US 2016/0364670 A1).
Claim 1:
Lin as shown discloses an assembling planning device configure to plan assembly parts by a plurality of robots, the assembling planning device comprising:
a processor and a memory, wherein the memory holds: (¶0036)
a partial-order graph showing assembly operations of the parts (¶0034 and Figure 1, note references 300 “Input bill of materials” and 400, “Input assembly patterns”, see also figure 3 which illustrates a bill of material input screen and figure 4 illustrates an assembly pattern input and figure 6);
and an order constraint based on a partial-order relationship of the assembly operations; (¶0034 and Figure 1, note reference 1000, “Input zoning constraints”, see also ¶0042 which describes the order for assemble a product and ¶ 0056-0057 which describes zoning constraints between machines);
an operation sequence template showing an operation sequence showing a series of operations capable of being executed by the robots in the assembly operation of each of the parts and a required time of the operation sequence; (¶0034 and Figure 1, note references 900 “Evaluate cycle time and cost data”, 1100 “Generate optimized system layout”, 1200 “Generate simulation model and worksheets” and 1400 “Generate multi-cycle machine information” see also figures 9 and ¶ 0055: “a spreadsheet screen 901 that indicates tasks, candidate machines, cycle times and costs for a plurality of identified tasks” and figure 6);
part information showing ones of the parts capable of being assembled by each of the plurality of robots; (¶0034 and Figure 1, note references 700, “Input machine database”, 800 “Select candidate machines”, 900 “Evaluate cycle time and cost data”, see also figures 7-9 and ¶ 0055: “a spreadsheet screen 901 that indicates tasks, candidate machines, cycle times and costs for a plurality of identified tasks”);
and layout information of a cell in which the assembly operation is executed, (¶0034 and Figure 1, note references 500 “Select basic task layouts” and 600 “Generate whole task layouts”, see also Figures 5-6 and ¶ 0045-0046 which describe the assembly operation);
and the processor is configured to (¶0036): 
refer to the part information so as to generate a plurality of allocation plans in which the robots capable of assembling the part in each of the assembly operations shown by the partial-order graph are allocated to the assembly operation (Figure 9 and ¶ 0055: “a spreadsheet screen 901 that indicates tasks, candidate machines, cycle times and costs for a plurality of identified tasks […] The individual lines 902 of the spreadsheet 901 (No. 1-25) indicate the identified tasks. The individual columns 904 include task number (No.), assembly pattern (Pattern), description of the assembly task (Task Description), selected assembly machine type (Machine Type), operating time to accomplish an individual task (Unit Oper. Time(sec)), quantity of operations (Operations), operating time to accomplish the assembly task (Unit Cycle Time(sec)), a total cycle time (Total Cycle Time(sec)), piece cost (Piece Operation Cost($)), and total monetary investment ($MM) for the assembly machine. The data are generated automatically by the control routine based on prior user input as well as embedded database and calculation formulae (900). The data in the spreadsheet will be the input to the system optimization computations for determining an optimized system layout.” See also ¶ 0060: “The user input menu 1150 includes a plurality of station descriptors that correspond to the assembly stations, e.g., Station 1, Station 2, etc. The station descriptors each include a station name, e.g., Station 1, a machine type, a quantity of the machines at the station (Number of Machines) and an associated name (Name), a quantity of tasks allocated to the station (Total Number of Allocated Tasks:), and a list of the allocated tasks (Allocated Task List) wherein the allocated tasks are derived from the candidate whole task layout 601 described with reference to FIG. 6.);
for each of the plurality of the allocation plans, refer to the operation sequence template so as to allocate the operation sequence for each assembly operation shown by the allocation plan (¶ 0046: “A related assembly layout flowchart 550 may be generated by the controller, and reflects an assembly flowchart for the specific candidate assembly layout 506 that indicates an associated combination sequence for the assembly pattern associated with the candidate assembly task layout 506. As shown, each of the balloons 552 indicates a raw material, and each of the blocks 554 indicates an assembly task, e.g., moving or combining of the raw materials or a subassembly. The blocks 554 indicating assembly tasks are connected by arrows 556, which represent the sequence of actions to achieve an assembled product or subassembly 560.”);
refer to the layout information so as to calculate movement times of the robots shown by the allocation plan in the allocated operation sequence, and calculate an operation time in the allocation plan based on the movement times and the required time shown by the operation sequence template (Figure 9 and ¶ 0055: “a spreadsheet screen 901 that indicates tasks, candidate machines, cycle times and costs for a plurality of identified tasks […] The individual lines 902 of the spreadsheet 901 (No. 1-25) indicate the identified tasks. The individual columns 904 include task number (No.), assembly pattern (Pattern), description of the assembly task (Task Description), selected assembly machine type (Machine Type), operating time to accomplish an individual task (Unit Oper. Time(sec)), quantity of operations (Operations), operating time to accomplish the assembly task (Unit Cycle Time(sec)), a total cycle time (Total Cycle Time(sec)), piece cost (Piece Operation Cost($)), and total monetary investment ($MM) for the assembly machine. The data are generated automatically by the control routine based on prior user input as well as embedded database and calculation formulae (900). The data in the spreadsheet will be the input to the system optimization computations for determining an optimized system layout.”);
and select an allocation plan included in the plurality of allocation plans based on the operation times (¶ 0031: “One of the candidate system layouts may be selected and optimized to best satisfy an objective function in terms of cost and productivity, including selecting preferred machines and associated machine restrictions (zoning).” See also ¶ 0035: “The routine 100 may be employed to generate candidate assembly system layouts in conjunction with special system requirements or constraints and select an optimal system that satisfies objective functions related to user selected constraints of cost, productivity and quality, all through an analytical or computational system engine.”);
Claims 8 and 15:
The limitations of claims 8 and 15 encompass substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. 
Claim 2:
Lin as shown discloses the following limitations:
wherein the part information shows a device that is used in assembling of each of the parts and that is to be attached to the robot, (¶0055: “FIG. 9 pictorially shows an embodiment of a spreadsheet screen 901 that indicates tasks, candidate machines, cycle times and costs for a plurality of identified tasks, e.g., those associated with the candidate whole task layout 601 described herein and shown with reference to FIG. 6. The individual lines 902 of the spreadsheet 901 (No. 1-25) indicate the identified tasks. The individual columns 904 include task number (No.), assembly pattern (Pattern), description of the assembly task (Task Description), selected assembly machine type (Machine Type),”);
the operation sequence template includes an operation sequence including attaching and/or removing the device by the robot, and defines the operation sequence corresponding to the device that is attached to the robot at a start of the series of operations (Figure 11 and ¶ 0059: “The assembly system layout 1110 is shown in a flow chart including a plurality of block diagram elements 1112 through 1120. The example assembly system layout 1110 corresponds to one of the candidate whole task layouts 601 described with reference to FIG. 6. Each of the block diagram elements 1112 through 1120 represents an assembly station, e.g., Station 1, Station 2, etc., and shows example components, subassemblies and processes involved in the associated assembly station.”);
and 39the processor is configured to: for each of the plurality of the allocation plans, specify the device that is attached to the robot at the start of each of the assembly operations, based on the order constraint shown by the partial-order graph; and refer to the operation sequence template so as to allocate the operation sequence for each of the assembly operations based on the specified device (¶ 0059-0060: “FIG. 11 pictorially shows a screen 1101 associated with results of generating the candidate assembly system layout, e.g., as described with reference to FIG. 6 and taking into account the Type 1 and Type 2 zoning constraints described with reference to FIGS. 10-1 and 10-2. The screen 1101 shows in block diagram form a portion of candidate assembly system layout 1110 and associated user input menu 1150.” See also figure 9);
Claim 9:
The limitations of claim 9 encompasses substantially the same scope as claim 2. Accordingly, those similar limitations are rejected in substantially the same manner as claim 2, as described above.
Claim 3:
Lin as shown discloses the following limitations:
wherein the operation sequence template includes an operation sequence in which in an operation of continuously assembling a plurality of parts capable of being assembled using the same device, the plurality of parts are continuously assembled without removing the same device from the robot (Figure 11, note station 1 the use of one device for 3 allocated tasks” see also ¶0056: “FIG. 10-1 graphically shows a first screen 1001 showing the constraints that restrict assembly tasks to a single assembly machine, referred to herein as Type 1 zoning constraints (Zoning Constraints Type 1). These may be user-selectable constraints that indicate tasks that must be or should be assigned to the same assembly machine.”);
Claim 10:
The limitations of claim 10 encompasses substantially the same scope as claim 3. Accordingly, those similar limitations are rejected in substantially the same manner as claim 3, as described above.
Claim 4:
Lin as shown discloses the following limitations:
wherein the processor is configured to, in calculating the operation time for each of the plurality of allocation plans, (Figure 9 and ¶ 0055: “a spreadsheet screen 901 that indicates tasks, candidate machines, cycle times and costs for a plurality of identified tasks […] The individual lines 902 of the spreadsheet 901 (No. 1-25) indicate the identified tasks. The individual columns 904 include task number (No.), assembly pattern (Pattern), description of the assembly task (Task Description), selected assembly machine type (Machine Type), operating time to accomplish an individual task (Unit Oper. Time(sec)), quantity of operations (Operations), operating time to accomplish the assembly task (Unit Cycle Time(sec)), a total cycle time (Total Cycle Time(sec)), piece cost (Piece Operation Cost($)), and total monetary investment ($MM) for the assembly machine.
when a first assembly operation and a second assembly 40operation preceding the first assembly operation under the order constraint are to be executed in the allocation plan, ((¶0042: “In each assembly pattern, there may be multiple approaches to assemble the components while maintaining the same order for the assembled product. For example, ABC may be (AB)C, i.e., assembling A and B first into (AB), then assembling (AB) and C; or A(BC), i.e., assembling B and C first into (BC), then assembling A and (BC); or (ABC), i.e., the assembly may be (AB)C this time, A(BC) any other time. An order of (AC)B is not an acceptable approach because it changes the order of assembly requiring B be sandwiched between A and C”);
calculate an operation time when an operation sequence including the second assembly operation and an operation before the first assembly operation among the series of operations included in the operation sequence including the first assembly operation are executed in parallel, and when the first assembly operation is performed after the second assembly operation is ended (Figure 9, note the spreadsheet as explained above with their operating time and ¶0045: “A basic task layout is accomplished for a single assembly pattern, and there may be multiple assembly patterns arranged serially, in parallel, and/or in cascading order for a whole assembly task.” As shown in ¶0034: “Alternatively, all the battery components may be assembled in a flexible machine or station, leading to a parallel system with multiple duplicated setups. Alternatively, there may be serial-parallel hybrid system configurations that include some battery components to be pre-assembled into subassemblies, which are next assembled with other components or subassemblies to form the final product.”)
Claim 11:
The limitations of claim 11 encompasses substantially the same scope as claim 4. Accordingly, those similar limitations are rejected in substantially the same manner as claim 4, as described above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (US 2016/0364670 A1) in view of P. Jiménez, Survey on assembly sequencing: a combinatorial and geometrical perspective, J Intell Manuf (2013) Vol. 24, pages 235-250.
Claim 5:
Lin as shown discloses the following limitations:
wherein the processor is configured to: repeat a robot allocation processing until a root node of the partial-order graph is reached; and in the robot allocation processing, select some or all leaf nodes in the partial-order graph, generate the plurality of allocation plans for assembly operations shown by the some or all leaf nodes, and delete a leaf node shown by the selected allocation plan from the partial-order graph, so as to update the partial-order graph (¶ 0037: “The user may initiate the routine 100 through the start menu 200 that includes a first start menu screen 201, shown with reference to FIG. 2-1, to develop a preferred process for producing an assembled product employing one of an example configuration of an assembly system layout for producing an assembled product, an existing configuration of an assembly system layout for producing an assembled product or a new configuration of an assembly system layout for producing an assembled product.” See also ¶ 0039-0040 and 0041: “FIG. 4 pictorially shows an embodiment of an assembly pattern input screen 401 that enables a user to input assembly patterns 402 for the assembled product (400). The input assembly patterns 402 may be intermediate assemblies or sub-assemblies of the assembled product. The user preferably breaks down the whole assembly into multiple intermediate or sub-assemblies, called assembly patterns (R1, R2, . . . . ). Each of the assembly patterns 402 may contain a mixture of multiple components or subassemblies, whose symbols are listed in the same order as the actual design of the assembled product. And figures 6 and 11, note in figure 11, the use of the same robot in different stations i.e. station 1 and 6);
Lin is silent with regard to mention the use of root and leaf nodes. However Jiménez in an analogous art of assembly system configuration management for the purpose of providing that assembly configuration of a product can be represented as root and leaf nodes as shown in Figure 1, which illustrates different ways of representing the same assembly. Lin represent the product assembly configuration as shown in Figure 11 which is similar to Figure 1 (d) from Jiménez.
Both Lin and Jiménez teach assembly system configuration. Lin teaches in the Abstract “generating a candidate assembly system layout for an assembled product includes inputting a bill of materials including a list of components for the assembled product and determining a plurality of assembly patterns for the assembled product including a plurality of intermediate assemblies and sub-assemblies.” Jiménez teaches in the Abstract  “A systematic overview on the subject of assembly sequencing is presented.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Jiménez would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jiménez to the teaching of Lin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as representing the assembly configuration as root and leaf nodes into similar systems. Because modifying Lin’s directed graph of assembly states configuration to incorporate Jiménez’ root and leaf nodes assembly configuration would serve the motivation to represent the assembly configuration in another way as described in page 236, 2nd col., Explicit representations: “A single assembly sequence can be represented by a partial assembly tree, a binary tree whose nodes correspond to partial assemblies occurring during the execution of the plan, the root node is the final assembly, and the leaves are the single parts, and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Jiménez’ root and leaf nodes assembly for Lin’s directed graph involves the simple substitution of one known element for another known element, which yields a predictable result of viewing the assembly configuration in another format.
Claim 12:
The limitations of claim 12 encompasses substantially the same scope as claim 5. Accordingly, those similar limitations are rejected in substantially the same manner as claim 5, as described above.
	Claim 6:
Lin as explained above teaches the order constraint. Lin is silent with regard to the following limitations. However Jiménez in an analogous art of assembly system configuration management for the purpose of providing the following limitations as shown does:
wherein the memory holds geometric constraint information between each part in an assembled product in which the parts are assembled, and the processor is configured to: repeat a disassembly processing of the assembled product until all parts are disassembled; in the disassembly processing, specify parts capable of being disassembled in the assembled product based on the geometric constraint information, select a part included in the specified parts, and update the assembled product with a new assembled product obtained by disassembling the selected part; and generate the partial-order graph by determining the order constraint based on the part capable of being disassembled at each time point in the repeated disassembly processing  (Page 243, col. 1 and 2 “Figure 5 shows an assembly of two parts, the corresponding interference diagram, and the multistep paths for disassembly.”, figure 5 illustrates “Interference diagram for an assembly consisting in two pieces. The solid arrows display a disassembly path for B while maintaining it A on place (the reference point—the black dot—has to be seen as rigidly attached to part B). Similar- and symmetrically, dashed arrows correspond to a multi-step disassembly path for part A, as they only traverse cells labelled with B/A. Inspired in Wilson et al. (1995), which shows an example involving three parts”);
Both Lin and Jiménez teach assembly system configuration. Lin teaches in the Abstract “generating a candidate assembly system layout for an assembled product includes inputting a bill of materials including a list of components for the assembled product and determining a plurality of assembly patterns for the assembled product including a plurality of intermediate assemblies and sub-assemblies.” Jiménez teaches in the Abstract  “A systematic overview on the subject of assembly sequencing is presented.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Jiménez would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jiménez to the teaching of Lin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the memory holds geometric constraint information between each part in an assembled product in which the parts are assembled, and the processor is configured to: repeat a disassembly processing of the assembled product until all parts are disassembled; in the disassembly processing, specify parts capable of being disassembled in the assembled product based on the geometric constraint information, select a part included in the specified parts, and update the assembled product with a new assembled product obtained by disassembling the selected part; and generate the partial-order graph by determining the order constraint based on the part capable of being disassembled at each time point in the repeated disassembly processing into similar systems.  Further, as noted by Jiménez “Assembly sequencing is present along the whole lifetime of a product, up from its very conception. It plays a fundamental role both for the assembly as a product and for the assembly as a process. The existence of a feasible sequence confirms that the product can actually be assembled. The computation of such a sequence provides, at symbolic level, an ordering of assembly operations for the manufacturing system” (Jiménez, page 246, Conclusion).
Claim 13:
The limitations of claim 13 encompasses substantially the same scope as claim 6. Accordingly, those similar limitations are rejected in substantially the same manner as claim 6, as described above.
Claim 7:
Lin as shown discloses the following limitations:
wherein the memory holds the layout information of a plurality of cells, and the processor is configured to: calculate the operation time for the layout information of each of the plurality of cells; and select a combination of a layout included in layouts of the plurality of cells and an allocation plan included in the plurality of allocation plans based on the operation times (¶ 0034, Figure 1, note references 500 “Select basic task layouts” and 600 “Generate whole task layouts”, see also Figures 5-6 and ¶ 0045-0046 which describe the assembly operation: “A related assembly layout flowchart 550 may be generated by the controller, and reflects an assembly flowchart for the specific candidate assembly layout 506 that indicates an associated combination sequence for the assembly pattern associated with the candidate assembly task layout 506. As shown, each of the balloons 552 indicates a raw material, and each of the blocks 554 indicates an assembly task, e.g., moving or combining of the raw materials or a subassembly. The blocks 554 indicating assembly tasks are connected by arrows 556, which represent the sequence of actions to achieve an assembled product or subassembly 560.” And Figure 9 and ¶ 0055: “a spreadsheet screen 901 that indicates tasks, candidate machines, cycle times and costs for a plurality of identified tasks […] The individual lines 902 of the spreadsheet 901 (No. 1-25) indicate the identified tasks. The individual columns 904 include task number (No.), assembly pattern (Pattern), description of the assembly task (Task Description), selected assembly machine type (Machine Type), operating time to accomplish an individual task (Unit Oper. Time(sec)), quantity of operations (Operations), operating time to accomplish the assembly task (Unit Cycle Time(sec)), a total cycle time (Total Cycle Time(sec)), piece cost (Piece Operation Cost($)), and total monetary investment ($MM) for the assembly machine.”);
Lin is silent with regard to a plurality of cells. However Jiménez in an analogous art of assembly system configuration management for the purpose of providing the plurality of cells as shown does in page 235: “Introduction, “assembly planning, which includes other topics like resource allocation, work-cell layout, or tolerance-related issues”, see also figure 4 which illustrates a sequence of connected cells.
Both Lin and Jiménez teach assembly system configuration. Lin teaches in the Abstract “generating a candidate assembly system layout for an assembled product includes inputting a bill of materials including a list of components for the assembled product and determining a plurality of assembly patterns for the assembled product including a plurality of intermediate assemblies and sub-assemblies.” Jiménez teaches in the Abstract  “A systematic overview on the subject of assembly sequencing is presented.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Jiménez would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jiménez to the teaching of Lin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the memory holds the layout information of a plurality of cells, and the processor is configured to: calculate the operation time for the layout information of each of the plurality of cells; and select a combination of a layout included in layouts of the plurality of cells and an allocation plan included in the plurality of allocation plans based on the operation times into similar systems.  Further, as noted by Jiménez “Assembly sequencing is present along the whole lifetime of a product, up from its very conception. It plays a fundamental role both for the assembly as a product and for the assembly as a process. The existence of a feasible sequence confirms that the product can actually be assembled. The computation of such a sequence provides, at symbolic level, an ordering of assembly operations for the manufacturing system” (Jiménez, page 246, Conclusion).
Claim 14:
The limitations of claim 14 encompasses substantially the same scope as claim 7. Accordingly, those similar limitations are rejected in substantially the same manner as claim 7, as described above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623